Case 3:19-cr-00630-B Route Rr i 1of1 PagelD 173

     
 

DALLAS DIVISION
UNITED STATES OF AMERICA § —_ - re
v. : Case No. 3:19-cr-09630°B° “SEALED? |
RIKKI LEE THOMPSON (24) -
CLERK US

 
 

RCT Count
ENTRY OF APPEARANCE OF COUNSEL Ss
I wish to enter my appearance as retained counsel for the above-named defendant(s) in this cause.

I understand that it is my duty to continue to represent the named defendant(s) in connection with all matters relating to this
case, and in connection with all proceedings therein in this Court; to assist him with any appeal which he desires to perfect,
and to represent him on appeal until a final judgment has been entered; unless and until, after written motion filed by me, I am
relieved by Order of the Court.

In all cases an arraignment is scheduled promptly after the return or filing of an indictment or information, at which time the
defendant must enter a plea. Your attention is directed to Rule 12, Federal Rules of Criminal Procedure, pertaining to pretrial
motions.

DATED: dy of Al St > 2o

 

SERE

Signature of Attorney

MicleoA Ley, V2

Attorney Name (Please Print)

Quo 01 ?

Attorney Bar Number

Sas M Sa. tl

 

 

 

 

Street Address _
Dollec, (x TSAD|
City, State, Zip Ty

Vr £ leun @ yale Cow

E-mail Address

(ay) Qusoess 693-0145

Telephone Number (including area code)

Gay 141-6564

Fax Number
